DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments to the claims dated 3/22/2019 are acknowledged.  Claims 20-47 are new.  Claims 1-19 are cancelled with the amendment of 3/22/2019.  Prosecution on the merits commences for claims 20-47.

PRIORITY
The instant application, filed 12/11/2018, is a DIVISIONAL application of US Patent No 10,190,089 (14/870,614), filed 09/30/2015; which is a CONTINUATION of US Patent No: 9,580,691 (14/192,101) filed 02/27/2014; which is a CONTINUATION of US Patent No: 8,697,417 (12//670,780), which is a 371 National Stage Application of PCT/NL2008/050512, filed 07/25/2008; which claims priority to 60/952,081 , filed 7/26/2007 and EPO 07113257.5, filed 07/26/2007.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, US Application No. 60/952,081, and EPO 07113257.5, filed 07/26/2007 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Independent claims 20, 33 and 39 require SEQ ID NO: 10; however, none of US Application No. 60/952,081 nor EPO 07113257.5 disclose SEQ ID NO:10.  SEQ ID NO:10 is first disclosed in  Thus the earliest priority for pending claims 20-47 is 07/25/2008, the date of filing of the PCT application.

SPECIFICATION
The disclosure is objected to because of the following informalities:
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See paragraphs [0026] and [0111] of the published specification for “www” websites.
The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v).
One example of such an improperly demarcated trademark is “GeneXpress” and “Eppendorf”, which appears in the present published specification at paragraphs [0104] and [0108]. Examiner notes that the provided examples are not meant to be a complete list of improperly demarcated trademarks found in the present specification. Applicant should review the entire specification and correct all instances of improperly demarcated trademarks.
Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. ™, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database. Trademark Electronic Search System (TESS), on the Internet at https: / / www.uspto.gov7trademarks-application-process/search-trademark-database.
BACKGROUND
The instant application and claims are directed to baculoviral vectors or recombinant AAV viruses produced from baculoviral vectors, where genes encoding individual AAV Rep proteins are inserted and expressed from the baculoviral vector from separate open reading frames; and wherein the nucleic acid sequences encoding the Rep proteins have been modified to introduce silent mutations to reduce nucleic acid homology between the encoded rep proteins. 
The wild type AAV genome is a single genome wherein the rep proteins are expressed from a single ORF using different internal promoters (See FIG  1 of US Patent No: 6,723,551):

    PNG
    media_image1.png
    592
    1023
    media_image1.png
    Greyscale






Thus, the nucleic acids encoding Rep53 are necessarily identical to a portion of the nucleic acids encoding Rep 78, and  the amino acids encode Rep53 are necessarily identical to a portion of the C-terminus of Rep78:  

    PNG
    media_image2.png
    350
    541
    media_image2.png
    Greyscale







CLAIMS
Independent claims 20, 33 and 39 are directed to a baculoviral vector encoding AAV coding sequences (claims 20 and 33) or an AAV virion (claim 39) encoding AAV coding sequences (at least) for AAV Rep52 and AAV Rep78 proteins, and an additional gene of interest; claims 20 and 39 requires wherein the Rep52 and Rep78 proteins share a region of homology with at least 90% identity from the second amino acid sequence to the C-terminal residue of Rep52; claim 20 further requires wherein the nucleotide sequences which encode the region of homology comprise at least one contiguous stretch of at least 300 nucleotides that are less than 90% identical; claim 33 further requires wherein the Rep52 and Rep78 proteins are encoded by the same AAV serotype:
Claims 20 and 33 directed to the baculoviral vector comprise nucleic acid sequences accordingly  (not to scale or in any particular order):

    PNG
    media_image3.png
    76
    624
    media_image3.png
    Greyscale



Claim 39, directed to an AAV virion, comprises the following nucleic acid sequences, and further the presence of a AAV Capsid protein accordingly (not to scale or in any particular order):

    PNG
    media_image4.png
    117
    477
    media_image4.png
    Greyscale




Claim 20 requires, wherein the Rep52 sequence is encoded by variants of SEQ ID NO:10; and wherein the amino acid sequence of the Rep52 that is homologous to Rep78 1) is at least 90% identical to the amino acid sequence of Rep78, AND, 2) wherein the nucleotides of Rep52 encoding the sequence 

    PNG
    media_image5.png
    217
    625
    media_image5.png
    Greyscale







    PNG
    media_image6.png
    406
    439
    media_image6.png
    Greyscale
And establishes the homology relationship between Rep52 and Rep72:

    PNG
    media_image7.png
    199
    302
    media_image7.png
    Greyscale









Claim 33 limits the Rep52 to SEQ ID NO:10; and further requires the Rep proteins are from the same serotype and initiation codons for the Rep78 protein is a suboptimal codon:

    PNG
    media_image8.png
    165
    622
    media_image8.png
    Greyscale





    PNG
    media_image9.png
    266
    576
    media_image9.png
    Greyscale
Claim 39 is drawn to the AAV virion, wherein the Rep52 sequence is encoded by variants of SEQ ID NO:10, and further limits the gene of interest to a protein or an siRNA: 





Claim 39 further established the homology relationship between REP52 and Rep78

    PNG
    media_image10.png
    187
    654
    media_image10.png
    Greyscale






Claim 39 does not require that the nucleotide sequences encoding the homology region between Rep52 and Rep78 comprise contiguous sequences of at least 300 nt each, which each are less than 90% identical.
In addition, for claims 20 and 39, which recite “a nucleotide sequence that differs from SEQ ID NO: 10 due to the degeneracy of the genetic code” the phrase renders the claims to not require SEQ ID NO:10, nor require a sequence of at least 85% of SEQ ID NO:85.  The phrase, “a nucleotide sequence that differs from SEQ ID NO:10 due to the degeneracy of the genetic code” encompasses a wild-type nucleotide sequence that encodes Rep52.  This can be seen from a BLAST comparison of the translated protein of SEQ ID NO: 10 to a nucleotide sequence encoding a wild type AAV2 Rep52 protein (Translated from Genbank AF043303), which are 100% identical:

    PNG
    media_image11.png
    524
    812
    media_image11.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “wherein the translation initiation codon before the second nucleotide sequence encoding the AAV Rep78 protein is a suboptimal initiation codon selected from the group consisting of ACG, CTG, GTG and TTG” which is unclear.  It is unclear whether the structural relationship of a translation initiation codon “before” the Rep78 coding sequence is the initiation codon for Rep78 or for another coding sequence farther 5’ to the Rep78 coding sequence?
For example, Claim 20 requires 4 distinct regions (a first, a second, a third, and a fourth nucleotide sequence), although the claim does not require the nucleotide sequences in any specific linear relationship.  Thus, one orientation could be:

    PNG
    media_image12.png
    107
    457
    media_image12.png
    Greyscale



However, an equally acceptable orientation includes (among others):

    PNG
    media_image13.png
    120
    456
    media_image13.png
    Greyscale





    PNG
    media_image14.png
    136
    118
    media_image14.png
    Greyscale
It is not clear whether the claim is attempting to require “wherein the translation initiation codon of the nucleotide sequence encoding the Rep72 protein is a suboptimal initiation codon selected from the group consisting of…” (i.e. limiting the suboptimal initiation codon to the Rep78 coding sequence):




OR 
if the claim is attempting to require “the translation initiation codon before the second nucleotide sequence encoding the AAV Rep78 protein” which requires the initiation translation codon “before” the second nucleotide sequence (excluding the suboptimal initiation codon from being the initiation codon for the Rep78 coding sequence).  And, if it does exclude the second nucleotide sequence (Rep78) and is “before” the Rep78 coding sequence, it is not clear which nucleotide sequence the suboptimal initiation codon is located, as there is no linear relationship between the claimed sequences:

    PNG
    media_image15.png
    163
    477
    media_image15.png
    Greyscale





OR

    PNG
    media_image16.png
    263
    483
    media_image16.png
    Greyscale








The issue is further unclear as the coding sequences for wild type Rep78 comprise an initiation codon at the initial start site (amino acid 1), but also within the coding sequence itself.  Clarification is required.

Claim 26 recites the limitation "The rAAV virion cell according to claim 25" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 26 recites, “wherein all ATG codons that occur between the translation start codons of the AAV Rep78 protein and the translation start codon of the AAV Rep52 protein in the second nucleotide sequence are mutated” is unclear.
According to claim 20, from which claim 26 depends, the AAV Rep52 protein (encoded by SEQ ID NO:10) is in the first nucleotide sequence.  It is unclear if the claim is attempting to encode a second Rep52 protein within the second nucleotide sequence?  Or if the claim is attempting to require all ATG codons (other than an initial start codon) within the AAV Rep78 protein coding sequence and the Rep52 coding sequences are mutated?  A skilled artisan would not know the metes and bounds of the claimed invention.
Claims 27-31 are included in the rejection because they depend from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 39-40, and 42-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 6,723,551 to Kotin, in view of Genbank Accession No. AF043303. Priority 1994. 4 pages.

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
Claim 39 is directed to:









Claim 39, which recites the AAV Rep52 protein is encoded by 1) a sequence of at least 85% identity with SEQ ID NO: 10; 2) a nucleotide sequence fully complementary thereto, or 3) a nucleotide sequence that differs from SEQ ID NO: 10 due to the degeneracy of the genetic code does not require SEQ ID NO:10, nor does the claim require a sequence of at least 85% of SEQ ID NO:85
Kotin discloses baculoviral vectors comprising nucleic acid sequences encoding AAV Rep52 and Rep78 protein coding sequences, and AAV capsid proteins (column 2, lines 26-41, Column 7, lines 60-67; column 16, lines 23-24).  Kotin discloses the baculoviral vectors further encode a gene of interest flanked 5’ and 3’ by AAV ITRs (column 9, lines 50-67; column 11, line 22 – column 13, line 22).  Kotin discloses the gene of interest can be operably linked to mammalian expression control sequences (column 13, lines 18-34). Kotin discloses the baculoviral vectors can be expressed in insect cells and assemble into AAV virions (column 4, lines 30-62, column 17, line 63 – column 19, line 15).
Kotin discloses the nucleic acid sequences encoding AAV Rep52 and Rep78 proteins, and the gene of interest flanked by the AAV ITR are provided on at least one vector (column 2, lines 26-41).  Kotin amplifies nucleic acids encoding Rep78 and Rep 52 of AAV2 at Example 2.
However, Kotin does not disclose
 1) the specific nucleic acid or amino acid sequences utilized/translated from the AAV2 genome; 
2) wherein the AAV rep52 protein is encoded by a sequence that differs from SEQ ID NO: 10 due to the degeneracy of the genetic code; nor 
3) wherein the sequence encoding Rep78 shares at least 90% sequence identity in a region from the second amino acid residue to the C terminal residue of the AAV rep52 protein, as required by instant claim 39.
Genbank Accession No: AF043303 (priority to 1994) discloses the wild-type AAV-2 genome.  AF043303 shows nucleotides 321 to 2186 encode AAV-2 encode Rep78.  AF043303 shows nucleotides 993 to 2186 encode AAV encode Rep78.  
Translation of Rep78 (621 amino acids) and Rep52  (397 amino acids) shows Rep78 shares 100% identity from the second amino acid residue to the C-terminal residue of the Rep52 protein.

    PNG
    media_image18.png
    105
    488
    media_image18.png
    Greyscale



There is 100% identity from Rep78 amino acids 225 to 621 with Rep52 amino acids 1 to 397:

    PNG
    media_image19.png
    415
    646
    media_image19.png
    Greyscale










Alignment of the nucleotides encoding wild-type AAV2 Rep52 with instant SEQ ID NO:10 shows 88% identity:

    PNG
    media_image20.png
    378
    610
    media_image20.png
    Greyscale












    PNG
    media_image21.png
    306
    611
    media_image21.png
    Greyscale









    PNG
    media_image22.png
    424
    617
    media_image22.png
    Greyscale











Further, alignment of the translated amino acid product of Rep52 from Genbank Accession No: AF043303 (wt AAV-2) and the translated amino acid product of SEQ ID NO:10 show the amino acid sequences are identical:


    PNG
    media_image23.png
    444
    649
    media_image23.png
    Greyscale











Thus, because the wild-type AAV2 Rep52 nucleotide sequence, when translated, encodes an amino acid sequence that is identical to the amino acid sequence translated from the nucleotide sequence of SEQ ID NO:10, the wild-type AAV2 Rep 52 nucleic acid sequence necessarily encodes a nucleotide sequence that differs from SEQ ID NO: 10 due to degeneracy of the genetic code.
It would have been obvious to the skilled artisan to combine the disclosure of Kotin further with the disclosure of Genbank Accession No: AF043303.  A skilled artisan would have been motivated to use the wild-type AAV-2 sequences encoding Rep52 and Rep78, as Kotin expressly suggests the encoded Rep sequences can be wild-type sequences (column 19, lines 11-15), and Kotin discloses the sequences can be from any AAV genome (Column 5, lines 15-30) suggests using AAV2 Rep78 and Rep52 sequences (column 6, lines 12-20).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as baculoviral vectors encoding recombinant AAV2 Rep52 and Rep78 proteins, AV capsid proteins, and a gene of interest operably linked to a mammalian expression control 
With regard to claim 40, Kotin discloses the gene of interest includes CFTR and Factor IX (column 12, lines 3-5).
With regard to claim 42, Kotin discloses the gene of interest is flanked by two regular ITRs or is located on either side of an ITR engineered with two D region (column 9, lines 50-67; column 13, lines 18-22).
With regard to claim 43, Kotin discloses the Rep proteins encoding Rep52 and Rep78 are of the same serotype (AAV-2) (Example 2).
With regard to claim 44, Kotin discloses the recombinant AAV virion was obtained by (a) transforming or transfecting an insect cell with a baculovirus vector encoding the AAV virion; (b) culturing the insect cell under conditions such that recombinant AAV virions are produced; and (c) recovering the recombinant AAV virions (column 3, lines 30-67; column 4, lines 30-44; Example 3).

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 6,723551 to Kotin, in view of Genbank Accession No. AF043303. Priority 1994. 4 pages, as applied to claims 39-40 and 42-44 above, and further in view of Yang et al.  Development of Recombinant Adeno-Associated Virus Vectors Carrying Small Interfering RNA (shHec1)-Mediated Depletion of Kinetochore Hec1 Protein in Tumor Cells. Gene Therapy, 2007. 14:814-827. Claim 41 encompasses wherein the gene of interest is a shRNA or siRNA.
The disclosure of Kotin in view of Genbank Accession No. AF043303 is applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  Kotin in view of Genbank Accession No. AF043303 render obvious AAV virions encoding baculoviral vectors comprising Rep52 and 
Kotin discloses the gene of interest encoded by the vectors can be antisense RNA (Column 12, lines 7-14).  However, none of Kotin nor Genbank Accession No. AF043303 disclose wherein the antisense RNA is an siRNA or shRNA as required by instant claim 41.
Yang discloses shRNA can be successfully encoded within AAV virions, wherein the AAV virions are produced in insect cells from baculoviral vectors (abstract; page 815, first column; page 824).
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting shRNA genes of interest for antisense RNA genes of interest because are both explicitly taught as being capable of being encoded in AAV particles generated in insect cell culture systems. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8,697,417, further in view of US Patent No. 6,723,551 to Kotin, Genbank Accession No. AF043303. Priority 1994. 4 pages, and in view of Yang et al.  Development of Recombinant Adeno-Associated Virus Vectors Carrying Small Interfering RNA (shHec1)-Mediated Depletion of Kinetochore Hec1 Protein in Tumor Cells. Gene Therapy, 2007. 14:814-827. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious in view of the patented claims and/or the cited art.
The disclosures of Kotin, Genbank Accession No. AF043303. Priority 1994. 4 pages, and Yang are applied as in the 103 rejections above:
Kotin in view of Genbank Accession No. AF043303 render obvious AAV virions encoding baculoviral vectors comprising Rep52 and Rep78, and a gene of interest flanked by AAV ITR, wherein the gene of interested is an antisense RNA and wherein the gene of interest is operably linked to a mammalian expression control sequence.  See, Kotin column 2, lines 26-41, column 7, lines 60-67; column 16, lines 23-24; column 9, lines 50-67; column 11, line 22 – column 13, line 22; column 13, lines 18-34.
Yang discloses shRNA can be successfully encoded within AAV virions, wherein the AAV virions are produced in insect cells from baculoviral vectors (abstract; page 815, first column; page 824).

It is noted that the instant application, filed 12/11/2018, is a DIVISIONAL of US Patent No 10,190,089 (14/870,614), filed 09/30/2015; which is a CONTINUATION of US Patent No: 9,580,691 (14/192,101) filed 02/27/2014; which is a CONTINUATION of US Patent No: 8,697,417.  However, the status of the “Divisional” application does not necessarily prohibit a double patenting rejection.  35 USC 1.121 prohibits double patenting rejections on divisional applications when 1) the divisional application is filed as a result of a restriction requirement and 2) if the divisional is filed before the issuance of the patent (MPEP 804.01).  In the instant case, the instant application was filed after the 4/15/2014 issuance 
Instant claims 20, 33, and 39 are directed to a baculoviral vector encoding AAV coding sequences (claims 20 and 33) or an AAV virion (claim 39) encoding AAV coding sequences (at least) for:
AAV Rep52 encoded by a nucleic acid with at least 85% sequence identity to SEQ ID NO:10,  a nucleotide sequence complementary to the full length of SEQ ID NO: 10, or any nucleotide sequence that differs from SEQ ID NO: 10 due to degeneracy of the genetic code and 
AAV Rep78 protein encoded by a nucleic acid, 
a nucleic acid comprising an additional Gene of Interest flanked by AAV ITR;
a nucleic acid encoding AAV capsid proteins operably linked to control sequences for expression in an insect cell (or the AAV capsid protein for claim 39); 
Instant claims 20 and 39 require wherein the Rep52 and Rep78 proteins share a region of homology with at least 90% identity from the second amino acid sequence to the C-terminal residue of Rep52. 
Instant claim 20 further requires wherein the nucleotide sequences which encode the region of homology comprise at least one contiguous stretch of at least 300 nucleotides that are less than 90% identical; 
Instant claim 33 further requires wherein the Rep52 and Rep78 proteins are encoded by the same AAV serotype, and wherein the translation initiation codon of the Rep78 is suboptimal; 
Instant claim 39 requires wherein the gene of interest is a polypeptide or an RNAi.
Independent claim 1 of the ‘417 patent is directed to insect cells comprising a baculovirus vector comprising
AAV Rep52 encoded by a nucleic acid with at least 85% sequence identity to SEQ ID NO:10,  a nucleotide sequence complementary to the full length of SEQ ID NO: 10, or any nucleotide sequence that differs from SEQ ID NO: 10 due to degeneracy of the genetic code; and 
a AAV Rep78 protein, and wherein the Rep52 and Rep78 proteins share a region of homology, and wherein the nucleotide sequences which encode the region of homology comprise at least one contiguous stretch of at least 100 amino acids that are less than 90% identical. Patent claim 12 requires wherein the cell further comprises parvoviral capsid coding proteins operably linked to expression control sequences in an insect cell.  Patent claims 13-14 requires wherein the cell further comprises nucleic acids encoding a gene of interest flanked by parvoviral ITR.  Patent claim 16 requires wherein the parvovirus is AAV. Patent claim 19 is directed to a nucleotide sequence encoded by the insect cell.  Patent claim 11 requires wherein the Rep proteins are from the same serotype.  Patent claim 12 requires wherein the baculoviral vectors encode a gene product of interest. Patent claim Claims 17-22 of the ‘417 patent are directed to methods of using those cells for producing AAV virion.
With regard to claim 33’s requirement that the translation initiation codon of Rep78 is a suboptimal codon selected from the group consisting of ACG, CTG, GTG and TTG, the ‘814 patent claims do not require such limitations.
However, Kotin discloses the stoichiometry of the Rep78 and Rep52 proteins expressed in the cells is important, where the best yields occur when Rep52 is significantly higher than Rep78 (column 15, lines 24-30; column 16, lines 25-29).  Kotin discloses expression of Rep78 can be reduced by operably linking it to weaker promoters (column 16, 32-41) in order to control stoichiometry.  Kotin discloses alternate methods of controlling stoichiometry of expressed capsid proteins includes use of less optimal initiation codons such as ACG (Column 21, lines 10-41). 
With regard to instant claim 39, and its requirement that the gene of interest is a protein or RNAi, the ‘814 patent claims do not require such limitations.
However, Kotin in view of Genbank Accession No. AF043303 and Yang render obvious AAV virions encoding genes of interest including proteins or antisense RNA, including shRNA, as indicated in the 103 rejections above.
Taken together, it would have been obvious for the skilled artisan to modify the claims of the ‘417 patent directed to insect cells comprising a baculovirus encoding variants of SEQ ID NO:10 to arrive at the instant claims directed to a baculovirus or AAV virion encoding variants of SEQ ID NO:10 according to instant claims 20, 33, and 39 in view with the cited art.  
With regard to instant claim 20, it would have been obvious to modify the continuous region of homology from 100 amino acids to “300 nucleotides” as currently worded, as the codons for each amino acid are made of 3 nucleotides.  The remainder of the limitations of instant claim 20 are found within the claims of the patent as iterated above.
With regard to instant claim 33, claim 33 differs from the patented claims in the requirement that the Rep78 initiation codon is a suboptimal codon. However, the use of suboptimal codons to modify the stoichiometry of AAV proteins expressed in insect cells was known from Kotin, and Kotin discloses the stoichiometry of Rep78 (less) to Rep52 (more) is important and can be modified by the skilled artisan.  It would have been obvious to use suboptimal initiation codon ACG in the Rep78 coding sequence in order to reduce Rep78 expression.  A skilled artisan would have had a reasonable expectation of success as use of suboptimal initiation codons to reduce protein expression thereby affecting stoichiometry of the expressed proteins was known in the art at the time of the invention. 
With regard to instant claim 39, instant claim 39 differs from the patented claims in that the claims require wherein the gene of interest is a peptide or RNAi and is operably linked to a mammalian expression sequence.  However, these features are known in the prior art, as disclosed by Kotin in view of Genbank Accession No. AF043303 and Yang.  Thus, a skilled artisan would have had a reasonable 
Instant claims 20-32, 34-38 and 40-447 are obvious over the claims of the ‘841 patent or Kotin:
With regard to instant claims 21, 23 and 27, wherein the claims require the Rep52 protein comprises “at least 85% identity” to SEQ ID NO: 10 (claim 21) or that is it SEQ ID NO: 10 (i.e. 100% identity), it would have been obvious to claim the same or whole SEQ ID NO from the patented claims of “at least 85% identity.”
With regard to instant claims 22, 24, 28, 29, 36-37, Kotin discloses the Rep52or the Rep78 protein can be operably linked to a polH or deltaIE-1 promoter (column 16, lines 25-58).
With regard to instant claims 25-26, 46-47, which require wherein Rep78 comprises a suboptimal initiation codon including ACG, Kotin discloses the stoichiometry of the Rep78 and Rep52 proteins expressed in the cells is important, where the best yields occur when Rep52 is significantly higher than Rep78 (column 15, lines 24-30; column 16, lines 25-29).  Kotin discloses expression of Rep78 can be reduced by operably linking it to weaker promoters (column 16, 32-41) in order to control stoichiometry.  Kotin discloses alternate methods of controlling stoichiometry of expressed capsid proteins includes use of less optimal initiation codons such as ACG (Column 21, lines 10-41). It would have been obvious to use suboptimal initiation codon ACG in the Rep78 coding sequence in order to reduce Rep78 expression.  A skilled artisan would have had a reasonable expectation of success as use of suboptimal initiation codons to reduce protein expression thereby affecting stoichiometry of the expressed proteins was known in the art at the time of the invention. 
With regard to instant claims 30, 31 and 43,
With regard to instant claims 34, 35, and 45, patent claim 1 requires wherein the Rep 52 and Rep78 amino acid sequences share a region of homology of at least 100 amino acids, where the at least 100 amino acids have at least 90% sequence identity from the second amino acid residue to the C-terminal residue of the Rep52 protein; and wherein the nucleotide sequences that encode the region of homology are less than 90% identical. It would have been obvious to modify the region of homology from 100 amino acids to 300 nucleotides, as an amino acid is encoded by 3 nucleotides.
With regard to instant claims 32, 38, and 44, claim 20 of the ‘841 patent requires methods of obtaining recombinant AAV virion from transduced or transfected insect cells, culturing the cells to produce the AAV virion, and recovering the AAV virion; further Kotin discloses the recombinant AAV virion was obtained by (a) transforming or transfecting an insect cell with a baculovirus vector encoding the AAV virion; (b) culturing the insect cell under conditions such that recombinant AAV virions are produced; and (c) recovering the recombinant AAV virions (column 3, lines 30-67; column 4, lines 30-44; Example 3).
With regard to instant claim 40, Kotin discloses the gene of interest includes CFTR and Factor IX (column 12, lines 3-5).
With regard to instant claim 41, Kotin in view of Genbank Accession No. AF043303 and Yang render obvious AAV virions encoding genes of interest including proteins or antisense RNA, including shRNA.
With regard to instant claim 42, Kotin discloses the gene of interest is flanked by two regular ITRs or is located on either side of an ITR engineered with two D region (column 9, lines 50-67; column 13, lines 18-22).


Claims 20-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,580,691, further in view of further in view of US Patent No. 6,723,551 to Kotin, Genbank Accession No. AF043303. Priority 1994. 4 pages, and in view of Yang et al.  Development of Recombinant Adeno-Associated Virus Vectors Carrying Small Interfering RNA (shHec1)-Mediated Depletion of Kinetochore Hec1 Protein in Tumor Cells. Gene Therapy, 2007. 14:814-827. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious in view of the patented claims and/or the cited art.
The disclosures of Kotin, Genbank Accession No. AF043303. Priority 1994. 4 pages, and Yang are applied as in the 103 or double patenting rejections above:
Kotin in view of Genbank Accession No. AF043303 render obvious AAV virions encoding baculoviral vectors comprising Rep52 and Rep78, and a gene of interest flanked by AAV ITR, wherein the gene of interested is an antisense RNA and wherein the gene of interest is operably linked to a mammalian expression control sequence.  See, Kotin column 2, lines 26-41, column 7, lines 60-67; column 16, lines 23-24; column 9, lines 50-67; column 11, line 22 – column 13, line 22; column 13, lines 18-34.
Yang discloses shRNA can be successfully encoded within AAV virions, wherein the AAV virions are produced in insect cells from baculoviral vectors (abstract; page 815, first column; page 824).

It is noted that the instant application, filed 12/11/2018, is a DIVISIONAL of US Patent No 10,190,089 (14/870,614), filed 09/30/2015; which is a CONTINUATION of US Patent No: 9,580,691 (14/192,101) filed 02/27/2014; which is a CONTINUATION of US Patent No: 8,697,417.  35 USC 1.121 prohibits double patenting rejections on divisional applications when 1) the divisional application is filed 
Instant claims 20, 33, and 39 are directed to a baculoviral vector encoding AAV coding sequences (claims 20 and 33) or an AAV virion (claim 39) encoding AAV coding sequences (at least) for:
AAV Rep52 encoded by a nucleic acid with at least 85% sequence identity to SEQ ID NO:10,  a nucleotide sequence complementary to the full length of SEQ ID NO: 10, or any nucleotide sequence that differs from SEQ ID NO: 10 due to degeneracy of the genetic code and 
AAV Rep78 protein encoded by a nucleic acid, 
a nucleic acid comprising an additional Gene of Interest flanked by AAV ITR;
a nucleic acid encoding AAV capsid proteins operably linked to control sequences for expression in an insect cell (or the AAV capsid protein for claim 39); 
Instant claims 20 and 39 require wherein the Rep52 and Rep78 proteins share a region of homology with at least 90% identity from the second amino acid sequence to the C-terminal residue of Rep52. 
Instant claim 20 further requires wherein the nucleotide sequences which encode the region of homology comprise at least one contiguous stretch of at least 300 nucleotides that are less than 90% identical; 
Instant claim 33 further requires wherein the Rep52 and Rep78 proteins are encoded by the same AAV serotype, and wherein the translation initiation codon of the Rep78 is suboptimal; 
Instant claim 39 requires wherein the gene of interest is a polypeptide or an RNAi.
Independent claim 1 and 19 of the ‘961 patent are directed to insect cells (claim 1) or isolated nucleic acids (claim 19) comprising a baculovirus vector comprising nucleic acid sequences as instantly claimed, including, AAV Rep52 encoded by a nucleic acid with at least 85% sequence identity to SEQ ID NO:10,  a nucleotide sequence complementary to the full length of SEQ ID NO: 10, or any nucleotide sequence that differs from SEQ ID NO: 10 due to degeneracy of the genetic code; and AAV Rep78 proteins, and wherein the rep52 and rep78 proteins share a region of homology, and wherein the nucleotide sequences which encode the region of homology comprise at least one contiguous stretch of at least 300 nucleotides that are less than 90% identical. Patent claim 11 requires the vectors comprise ITRS encode parvoviral capsid coding proteins operably linked to expression control sequences in an insect cell.  Patent claim 13 requires wherein the parvovirus is AAV. Patent claim 2 requires the nucleic acids are operably linked to a DeltaE1 promoter.  Patent claim 19 is directed to a nucleotide sequence encoded by the insect cell. Patent claim 18 requires wherein the baculoviral vectors encode a gene product of interest, including polypeptides.  Patent claim 11 is directed to methods of using those cells for producing AAV virion. Patent claim 5 requires wherein Rep78 comprises a suboptimal initiation codon comprising ACG.
It would have been obvious for the skilled artisan to modify the claims of the ‘691 patent to arrive at the instant claims 20 and 33, as all of the instantly claimed limitations can be found in the claims of the ‘961 patent.  
With regard to instant claim 39, which requires wherein the gene of interest is operably linked to a mammalian expression control sequence, the claims of the ‘961 patent do not require such a limitation. However, Kotin in view of Genbank Accession No. AF043303 and Yang render obvious AAV 
A skilled artisan would have had a reasonable likelihood of success in utilizing a mammalian control sequence operably linked to the gene of interest encoded within a baculoviral vector because they were known in the art at the time of the invention.
Instant claims 20-32, 34-38 and 40-447 are obvious over the claims of the ‘691 patent or Kotin:
With regard to instant claims 21, 23 and 27, wherein the claims require the Rep52 protein comprises ”at least 85% identity” to SEQ ID NO:10 (claim 21) or that is it SEQ ID NO:10 (i.e. 100% identity) are similar in scope to patented claim 3.
With regard to instant claims 22, 24, 28, 29, 36-37 are similar in scope to patented claim 2.
With regard to instant claims 25-26, 46-47, are similar in scope to patented claim 5.
With regard to instant claims 30, 31 and 43, are similar in scope to patented claim 10.
With regard to instant claims 34, 35, and 45 are similar in scope to patented claim 1.
With regard to instant claims 32, 38 and 44, are similar in scope to patented claim 20.
With regard to instant claim 40 are similar in scope to patented claim 18.
With regard to instant claim 41, wherein the gene of interest encodes a shRNA, the patented claims do not require such a limitation.  However, Kotin in view of Genbank Accession No. AF043303 and Yang render obvious AAV virions encoding genes of interest including proteins or antisense RNA, including shRNA.
With regard to instant claim 42, wherein the gene of interest is flanked by two regular ITRs or an engineered ITR with two D regions, the patented claims do not require such a limitation.  However, Kotin discloses the gene of interest is flanked by two regular ITRs or is located on either side of an ITR engineered with two D region (column 9, lines 50-67; column 13, lines 18-22).

Claims 20-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,190,089, further in view of Genbank Accession No. AF043303. Priority 1994. 4 pages, and in view of Yang et al.  Development of Recombinant Adeno-Associated Virus Vectors Carrying Small Interfering RNA (shHec1)-Mediated Depletion of Kinetochore Hec1 Protein in Tumor Cells. Gene Therapy, 2007. 14:814-827. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious in view of the patented claims and/or the cited art.
It is noted that the instant application, filed 12/11/2018, is a DIVISIONAL of US Patent No 10,190,089 (14/870,614), filed 09/30/2015; which is a CONTINUATION of US Patent No: 9,580,691 (14/192,101) filed 02/27/2014; which is a CONTINUATION of US Patent No: 8,697,417.  35 USC 1.121 prohibits double patenting rejections on divisional applications when 1) the divisional application is filed as a result of a restriction requirement or 2) if the divisional is filed before the issuance of the patent (MPEP804.01).  However, the status of the “Divisional” application does not necessarily prohibit a double patenting rejection, even when the above limitations are met.  Situations which the prohibition of double patenting do not apply include (at least) 1) filing a divisional application wherein no restriction has been made in the parent application (i.e. voluntary divisionals); 2) wherein the claims of the new application are not consonant with the restriction requirement of the parent application; and 3) wherein the restriction requirement in the parent application was withdrawn MPEP 804.01. In the instant case, The claims of the parent application were drawn to an AAV virion comprising a large variety of nucleic acid sequences (see claims of 9/30/2015).  There was a Species Election (dated 6/15/2016) during prosecution of the ‘089 patent, the restriction was a species election for a claimed SEQ ID NO in the independent claim.  Applicant elected SEQ ID NO:10 (Response dated 8/11/16).   There is nothing on the record  between the prosecution of the ‘089 patent and the instant application to suggest that an AAV virion comprising baculoviral vectors comprising nucleic acids encoding SEQ ID NO:10 and the 
Instant claims 20, 33, and 39 are directed to a baculoviral vector encoding AAV coding sequences (claims 20 and 33) or an AAV virion (claim 39) encoding AAV coding sequences (at least) for:
AAV Rep52 encoded by a nucleic acid with at least 85% sequence identity to SEQ ID NO:10,  a nucleotide sequence complementary to the full length of SEQ ID NO: 10, or any nucleotide sequence that differs from SEQ ID NO: 10 due to degeneracy of the genetic code and 
AAV Rep78 protein encoded by a nucleic acid, 
a nucleic acid comprising an additional Gene of Interest flanked by AAV ITR;
a nucleic acid encoding AAV capsid proteins operably linked to control sequences for expression in an insect cell (or the AAV capsid protein for claim 39); 
Instant claims 20 and 39 require wherein the Rep52 and Rep78 proteins share a region of homology with at least 90% identity from the second amino acid sequence to the C-terminal residue of Rep52. 
Instant claim 20 further requires wherein the nucleotide sequences which encode the region of homology comprise at least one contiguous stretch of at least 300 nucleotides that are less than 90% identical; 
Instant claim 33 further requires wherein the Rep52 and Rep78 proteins are encoded by the same AAV serotype, and wherein the translation initiation codon of the Rep78 is suboptimal; 
Instant claim 39 requires wherein the gene of interest is a polypeptide or an RNAi.
Claims 1-19 of the ‘098 patent are directed to an AAV virion comprising a baculovirus vector identical nucleic acid sequences as instantly claimed, including, AAV Rep52 encoded by a nucleic acid with at least 85% sequence identity to SEQ ID NO:10,  a nucleotide sequence complementary to the full 
It would have been obvious for the skilled artisan to modify the claims of the ‘098 patent to arrive at instant claims 20 and 33, as all of the instantly claimed limitations can be found in the claims of the ‘098 patent.  
With regard to instant claim 39, which requires wherein the gene of interest is a peptide or an siRNA and is operably linked to a mammalian expression control sequence, the claims of the ‘098 patent do not require such a limitation. However, Kotin in view of Genbank Accession No. AF043303 and Yang render obvious AAV virions encoding genes of interest including proteins or antisense RNA, including shRNA, are operably linked to mammal control sequences as indicated in the 103 rejections above.
A skilled artisan would have had a reasonable likelihood of success in encoding peptides and siRNA utilizing a mammalian control sequence operably linked to the gene of interest encoded within a baculoviral vector because they were known in the art at the time of the invention.
Instant claims 20-32, 34-38 and 40-447 are obvious over the claims of the ‘098 patent or Kotin:
With regard to instant claims 21, 23 and 27, wherein the claims require the Rep52 protein comprises ”at least 85% identity” to SEQ ID NO:10 (claim 21) or that is it SEQ ID NO:10 (i.e. 100% identity) are similar in scope to patented claim 4.
With regard to instant claims 22, 24, 28, 29, 36-37 are similar in scope to patented claim 3.
With regard to instant claims 25-26, 46-47,
With regard to instant claims 30, 31 and 43, are similar in scope to patented claim 11.
With regard to instant claims 34, 35, and 45 are similar in scope to patented claim 1.
With regard to instant claims 32, 38 and 44, are similar in scope to patented claim 1.
With regard to instant claim 40, wherein the gene of interest is a specific peptide, including CFTR, such limitations are not claimed in the ‘098 patent.  However, Kotin discloses the gene of interest includes CFTR and Factor IX (column 12, lines 3-5).
With regard to instant claim 41, wherein the gene of interest encodes a shRNA, the patented claims do not require such a limitation.  However, Kotin in view of Genbank Accession No. AF043303 and Yang render obvious AAV virions encoding genes of interest including proteins or antisense RNA, including shRNA.
With regard to instant claim 42, wherein the gene of interest is flanked by two regular ITRs or an engineered ITR with two D regions, the patented claims do not require such a limitation.  However, Kotin discloses the gene of interest is flanked by two regular ITRs or is located on either side of an ITR engineered with two D region (column 9, lines 50-67; column 13, lines 18-22).

Conclusion
No claims are allowed.  Instant claims 20 and 33 are not included in a prior art rejections.  Claim 20 requires “the first and second amino acid sequence share at least 90% sequence identity in a region from the second amino acid residue to the C-terminal residue of the AAV Rep52 protein, and wherein a portion of the first nucleotide sequence and a portion of the second nucleotide sequence that encode the region from the second amino acid residue to the C-terminal residue of the AAV Rep52 protein each comprise one or more stretches of at least 300 nucleotides that are less than 90% identical” which is not obvious from the prior art.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KAA
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633